DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1, 3-4, 8, 10-11, 18, 23 have been amended. Claims 1-24 are pending for examination.

Response to Arguments
Applicant’s arguments, filed 11/05/2021, with respect to the rejection(s) of claim(s) 1-24 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Kang (US 20210352280 A1).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kang (US 20210352280 A1).

Kang teaches a video decoding method comprising: 
applying partitioning to a coding block, to obtain a first prediction unit and a second prediction unit, wherein whether or not to apply partitioning to the coding block is determined based on a size of the coding block ([0178] However, when the size of a coding unit (i.e., a basic unit for partitioning) is larger than the size of a maximum transformation block, the coding unit may be recursively partitioned until the size of the coding unit is reduced to be equal to or smaller than the size of the maximum transformation block. For example, when the size of a coding unit is 64.times.64 and when the size of a maximum transformation block is 32.times.32, the coding unit may be partitioned into four 32.times.32 blocks for transformation.); 
deriving a merge candidate list for the coding block (deriving a merge candidate list using the history-based merge candidate list [0012]); 
deriving first motion information for the first prediction unit and second motion information for the second prediction unit using the merge candidate list (generating the first prediction block using first motion information that is indicated by the first index and generating the second prediction block using second motion information that is indicated by the second index. [0019]); and 
obtaining a prediction sample in the coding block based on the first motion information and the second motion information (derives each prediction sample using each of the derived motion information, [0228]), wherein 
the first motion information for the first prediction unit is derived from a first merge candidate in the merge candidate list, and the second motion information for the second prediction unit is derived from a second merge candidate different from the first merge candidate ([0381] In addition, the merge index information may indicate at least one or more of the pieces of motion information that are retained by the merge candidate. For example, in a case where the merge index information takes 0 that is a first value, the merge index information may indicate the first merge candidate in the merge candidate list. In a case where the merge index information takes 1 that is a second value, the merge index information may indicate the second merge candidate in the merge candidate list.).

Regarding claim 2, Kang teaches the method according to claim 1, wherein when at least one among a width and a height of the coding block is greater than a threshold value, partitioning the coding block is not allowed ([0160] A partition structure may mean a distribution of a coding unit (CU) within an LCU 310. Such a distribution may be determined according to whether or not to partition a single CU into a plurality (positive integer equal to or greater than 2 including 2, 4, 8, 16, etc.) of CUs.). 


Regarding claim 4, Kang teaches the method according to claim 1, wherein a maximum number of merge candidates that the merge candidate list includes is determined based on whether the first prediction unit and the second prediction unit is obtained by applying partitioning to the coding block ([0276] For example, the maximum number of the candidates in the candidate list may be decided as P.[0413] P may be greater than K1 times U that is a horizontal length of the subblock… For example, a maximum product of P and Q may be 128.times.128, and U and V may be smaller than or equal to 128. For example, the current block may be made up of one subblock.).

Regarding claim 5, Kang teaches the method according to claim 1, wherein the first prediction unit is a first triangular prediction unit, and the second prediction unit is a second triangular prediction unit ([0358] In addition, in a case where the current block is partitioned into subblocks, the inner boundary of the current block may be a region adjacent to a boundary between the subblocks within the current block. For example, in a case where the current block is partitioned into regions in the shape of a triangle,).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kang in view of Hsu (US 20180199054 A1).
Regarding claim 3, Kang teaches the method according to claim 1. Kang does not teach the following limitations, however, in an analogous art, Hsu further teaches comprising decoding first index information for specifying the first merge candidate and second index information for specifying the second merge candidate from a bitstream, wherein: when a value of the second index information is equal to or greater than a value of the first index information, the value of the second index information specifying the second merge candidate is obtained by adding 1 to the value of the first index information specifying the first merge candidate ([0044] In some embodiments, the code word comprises a particular index that identifies the first motion predictor. The second motion predictor is identified according to a mapping of the particular index. In some embodiments, only one index is used and encoded as in the original merge mode to select the first candidate, while the second candidate is selected by using a predetermined way, such as applying a fixed offset to the index. The fixed offset can be +1 such that the video encoder or decoder always chooses two consecutive candidates from the list for multi-hypotheses motion prediction.).  
(Hsu: [0045]).

Regarding claims 8-12, the method of claims 8-14 are rejected under the same arts and evidence used to reject claims 1-5. 

Regarding claims 15-19, the apparatus of claims 15-19 are rejected under the same arts and evidence used to reject claims 1-5. 

Regarding claims 20-24, the apparatus of claims 20-24 are rejected under the same arts and evidence used to reject claims 1-5. 

Allowable Subject Matter
Claims 6-7, 13-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HESHAM K ABOUZAHRA whose telephone number is (571)270-0425. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 57127227384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HESHAM K ABOUZAHRA/Examiner, Art Unit 2486